Citation Nr: 0809070	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-17 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran had 20 years active duty service ending with his 
retirement in May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2005, a 
statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.   

In the veteran's substantive appeal (VA Form 9), he indicated 
that he wanted to testify at a Board Hearing.  His hearing 
was scheduled for January 2007, but he failed to report for 
the hearing or offer good cause for his failure to report.  
His request for a hearing is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's service-connected disabilities include diabetes 
mellitus, type 2, with various related disabilities which 
include the lower extremities, knees and feet.   

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran, who had active military, naval or air 
service, exhibits one of the following as the result of a 
disease or injury incurred in or aggravated during active 
military, naval or air service: (i) loss or permanent loss of 
use of one or both feet; (ii) loss or permanent loss of use 
of one or both hands; or (iii) permanent impairment of vision 
of both eyes.  38 C.F.R. § 3.808(a), (b).  For adaptive 
equipment eligibility only, service-connected ankylosis of 
one or both knees or one or both hips is sufficient to show 
entitlement.  38 U.S.C.A. §3901, 38 C.F.R. § 3.808(b).

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

The veteran's representative has alleged that the July 2006 
VA examinations provided to the veteran were inadequate 
because the examiners did not provide the necessary medical 
opinions asked of them.  As such, the veteran's 
representative has requested that the claim be remanded for a 
new VA examination.  After reviewing the reports of the 
examinations, the Board agrees with the veteran's 
representative.  The RO properly instructed the VA examiners 
with thorough and specific questions.  However, the examiners 
failed to provide the necessary opinions.  

As such, the Board must remand this case so that the veteran 
can be scheduled for additional VA examinations for the 
purpose of determining whether the veteran meets the above 
listed criteria for entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  The RO should 
provide the examiners with the complete claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded an 
orthopedic and neurologic examination.  
The claims file should be made available 
to the examiner(s) for review.  After 
examining the veteran, and completing any 
indicated testing, the examiner(s) should 
offer responses to each of the following 
questions:

a. Has service-connected disability 
caused the veteran to lose the use of his 
lower extremities such that there is a 
necessity for regular and constant use of 
a wheelchair, braces, crutches, or canes 
as a normal mode of locomotion (even 
though occasional locomotion by other 
methods may be possible)?

b. Has service-connected disability 
caused the veteran to lose the use of his 
lower extremities such that he would be 
equally well served (in terms of balance, 
propulsion, etc.) by an amputation stump 
below the knee with use of a suitable 
prosthetic appliance?

c.  Has service-connected disability 
caused the veteran to suffer from 
ankylosis of one or both knees or one or 
both hips?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



